       Case 2:19-cr-00147-MCE Document 43 Filed 07/21/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     LEXI P. NEGIN, SBN 250376
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700

 6   Attorneys for Defendant
     WILLIAM DAN POWELL
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11      UNITED STATES OF AMERICA,                )   Case No. 2:19-CR-147-MCE
                                                 )
12                      Plaintiff,               )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE, TO
13                         vs.                   )   EXCLUDE TIME AND FOR COURT
                                                 )   ORDERED COMPETENCY
14          WILLIAM DAN POWELL,                  )   EXAMINATION
                                                 )
15                     Defendant.                )   Date: July 22, 2021
                                                 )   Time: 10:00 A.M.
16                                               )   Judge: Hon. Morrison C. England, Jr.

17
             IT IS HEREBY STIPULATED and agreed by and between Acting United States
18
     Attorney Phillip A. Talbert, through Assistant United States Attorney Mira Chernick, counsel for
19
     Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defenders Christina
20
     Sinha and Lexi Negin, counsel for Defendant William Dan Powell, that the status conference
21
     currently set for July 22, 2021 may be continued to August 5, 2021 at 10:00 a.m., and that time
22
     may be excluded through and including that date pursuant to local code A and T4. The parties
23
     further stipulate that the Court should commit Mr. Powell to the custody of the Attorney General
24
     for a competency evaluation pursuant to 18 U.S.C. §4247(b).
25
             Defense counsel filed a Motion for a Determination of Competency on July 7, 2021.
26
     After reviewing the motion and conferring with defense counsel, the government agrees that a
27
     competency evaluation is appropriate and should be conducted as soon as practicable.
28

      Stipulation and Order to Continue Status        -1-           United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
       Case 2:19-cr-00147-MCE Document 43 Filed 07/21/21 Page 2 of 3


 1           Defense counsel continues to investigate Mr. Powell’s background and the discovery in

 2   the case in preparation for the case.

 3           The parties therefore request that the status conference be continued, that the Court
 4   sign the proposed order below committing Mr. Powell to the custody of the Attorney
 5   General for a competency evaluation, and that time be excluded between the date of the
 6   order and August 5, 2021 (inclusive) under the Speedy Trial Act pursuant to Title 18, United
 7   States Code, Section 3161(h)(7)(B)(iv) (Local Code T4) and (h)(1)(A). It is further submitted
 8   that the ends of justice served by taking such action outweigh the best interest of the public and
 9   the defendant in a speedy trial and respectfully request the Court so to find.
10
                                                   Respectfully submitted,
11
                                                   HEATHER E. WILLIAMS
12                                                 Federal Defender
13   Date: July 19, 2021                           /s/ Lexi Negin
                                                   LEXI NEGIN
14                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
15                                                 WILLIAM DAN POWELL
16
17
     Date: July 19, 2021                           PHILLIP A. TALBERT
18                                                 Acting United States Attorney

19                                                 /s/ Mira Chernick
                                                   MIRA CHERNICK
20                                                 Assistant United States Attorney
21                                                 Attorney for Plaintiff

22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -2-            United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
       Case 2:19-cr-00147-MCE Document 43 Filed 07/21/21 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4   IT IS THEREFORE ORDERED:
 5           William Dan Powell is hereby committed to the custody of the Attorney General for a
 6   competency evaluation pursuant to 18 U.S.C. §4247(b);
 7           The status conference currently scheduled for July 22, 2021, shall be continued to August
 8   5, 2021 at 10:00 a.m.;
 9           That under the Speedy Trial Act pursuant to Title 18, United States Code, Section
10   3161(h)(7)(B)(iv) (Local Code T4) and (h)(1)(A), time shall be excluded.
11           IT IS SO ORDERED.
12   Dated: July 21, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-            United States v. Powell, 2:19-cr-147-MCE
      Conference and Exclude Time
